department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list legend taxpayer a irax financial_institution b amount amount entity c account y dear this is in response to your request dated date as supplemented by correspondence faxed on march may and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - page taxpayer a represents that he received two distributions amount and amount from ira x in taxpayer a asserts that his failure to accomplish a rollover of these amounts within the 60-day period prescribed by sec_408 of the code was due to mistakes made by entity c in representing that it was a financial_institution that could serve as an ira custodian and in representing that it was accepting assets in an ira-to-ira transfer taxpayer a asserts that these mistakes led to amount and amount being deposited in a non-ira account with entity c taxpayer a seeks a waiver of the 60-day period with respect to amount amount and earnings on those amounts taxpayer a maintained ira x at financial_institution b taxpayer a wished to invest a portion of the assets of ira x with entity c as part of his financial plan entity c erroneously represented that it was a financial_institution qualified to serve as an ira custodian on date taxpayer a authorized the transfer of amount in a direct transfer from ira x to what taxpayer a thought was another ira account y invested in entity c entity c signed transfer documentation stating that the transfer was an ira-to-ira transfer entity c agreed in writing to serve as custodian for the ira and accept the transferred amount entity c issued monthly statements in the name of taxpayer a- rollover ira on date taxpayer a and entity c completed similar paperwork and transferred an additional_amount of amount from ira x to account y during a subsequent self-audit entity c discovered that it had erroneously represented that it was qualified to serve as an ira custodian and that account y was a non-ira account taxpayer a represents that he has not withdrawn amount or amount from entity cor used the amounts for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount and amount from ira x and with respect to subsequent earnings on those amounts sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers page sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check page4 whether the check was cashed and the time elapsed since the distribution occurred taxpayer a asserts that entity c erred in asserting that it was qualified to serve as an ira custodian and in accepting transferred amount and amount as ira-to-ira transfers and seeks a waiver with respect to such amounts plus earnings with respect to amount the information presented and documentation submitted by taxpayer a are consistent with his assertion that his failure to accomplish a timely rollover was due to entity c's error in asserting that it was an ira custodian and accepting transfer of amount from ira x to account y as an ira-to-ira transfer therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 except the 60-day requirement are met with respect to the contribution of amount to a rollover ira such contribution will be considered a rollover_contribution within the meaning of sec_408 however due to the 1-rollover per year rule sec_408 of the code does not provide relief for amount we have ruled above that amount may be rolled over amount was received by taxpayer a from ira x on date which is during the 1-year period ending on the day of receipt of amount from ira x date - date therefore pursuant to sec_408 of the code the service declines to waive the 60-day rollover requirement with respect to the distribution of amount from ira x sec_408 of the code provides for waivers only with respect to distributions and not with respect to earnings on such amounts after distribution therefore the service declines to waive the 60-day rollover requirement with respect to the earnings on distribution of amount or amount from ira x this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative page if you wish to inquire about this ruling please contact id at please address all correspondence to se t ep ra t1 sy1erely j rs w carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
